Citation Nr: 1700740	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-28 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a sleep disorder, to include as secondary to posttraumatic stress disorder (PTSD) with alcohol abuse.

2. Entitlement to an initial evaluation in excess of 50 percent for PTSD with alcohol abuse.

3. Entitlement to an effective date prior to July 9, 2010 for the grant of service connection for erectile dysfunction.

4. Entitlement to an effective date prior to July 9, 2010 for the grant of special monthly compensation (SMC) based on loss of use of a creative organ. 


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

N. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970, to include service in the Republic of Vietnam from February 1970 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010, November 2011, and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issue of entitlement to service connection for a sleep disorder, to include as secondary to PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's PTSD with alcohol abuse has been characterized by occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.

2. The Veteran's claim for service connection for erectile dysfunction was not received until July 9, 2010.

3. The Veteran's SMC for loss of use of a creative organ is effective July 9, 2010, the date of the claim for erectile dysfunction, and the law does not support an earlier effective date because this is the effective date of the underlying service-connected erectile disability. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 70 percent, but no higher, for PTSD with alcohol abuse have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for an effective date prior to July 9, 2010 for erectile dysfunction have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

3. The criteria for an effective date prior to July 9, 2010 for the grant of SMC based on loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114(k), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352, 3.400 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b).

With regard to the claim for PTSD with alcohol abuse, a standard January 2010 letter satisfied the duty to notify provisions.  The claims for an earlier effective date for erectile dysfunction and SMC for the loss of use of a creative organ arise from a disagreement with the initially assigned effective date after the benefit was granted; section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service and post-service treatment records have been obtained, to include private medical records.  Additionally, the Veteran was provided VA medical examinations in May 2010, May 2011, and September 2012.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims. The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Increased Initial Rating for PTSD with Alcohol Abuse

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

Where, as here, an appellant expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination. 38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  Under that formula, a noncompensable rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veterans impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Of note here, a GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   Id.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

The Veteran's service-connected PTSD with alcohol abuse is currently rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective January 20, 2010, the date of claim.  However, following review of the evidence of record, the Board finds that his symptoms warrant a 70 percent evaluation throughout the claim period.

During a May 2010 VA examination, the examiner recorded symptoms of sleeping difficulties, nightmares, anger problems, avoidance behaviors, hypervigilance, and startled response.  The Veteran denied any thoughts of suicide.  The Veteran's GAF score at the time of the examination was 56 and in the past year it was 40.  The examiner classified the Veteran's condition as moderately severe.  

The Veteran was given another VA examination in September 2012.  During that examination, the examiner assigned a GAF score of 60 and commented that the Veteran's last GAF score from May 2012 was 70.  The examiner recorded symptoms of anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The examiner then characterized the Veteran's symptoms as productive of occupational and social impairment with occasional decreases in work efficiency and intermittent periods to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation-the level of impairment contemplated by a 30 percent disability rating.

The evidence of record otherwise reflects that the Veteran's symptoms of PTSD with alcohol abuse have included disturbances of motivation and mood, anxiety, hypervigilance, obsessive behavior, irritability, diminished interest in activities, periods of manic and depressive behavior, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective work and social relationships.  

Specifically, during the September 2012 VA examination, the Veteran stated that he was divorced twice and is presently on his third marriage.  Although he had a good relationship with his current wife, father, daughter, and siblings, the Veteran had limited leisure interests-he mostly watched television and occasionally would work on old cars.  The Veteran stated that he had not worked since 2009 as a superintendent of a construction company and was not actively looking for work.

In a March 2011 VA treatment record, the clinician stated that the Veteran had residual symptoms of arousal and anxiety.  The Veteran recounted a recent incident where he pushed an individual and looked for a weapon to hit him.  The Veteran only stopped pursuing the individual after the Veteran's brother intervened.

In a March 2010 VA treatment record, the Veteran reported that he avoids loud noises and crowds as well as large stores, malls, and movie theaters.  He described hypervigilance during the evening where he repeatedly checks his windows and doors and his daughter's bedroom.  He stated that he easily gets irritated.  He described himself as a perfectionist who wanted things in his home arranged and left in a particular order and got angry if things were out of place.  The Veteran also described manic behavior-going up to four days without sleep, being overproductive, uncontrollably spending money, and excessively consuming alcohol-as well as periods of depression with little energy, motivation, and feelings of worthlessness.

During the May 2010 VA examination, the Veteran reported that he struggled with anger, especially during driving, and often wanted to fight others.  The Veteran stated that he always felt like he had his back against the wall.  Although he could cook, clean, and run errands, the Veteran stated that he had decreased enjoyment in activities, particularly hunting as he "found [himself] looking for people when [he] first returned."  The Veteran stated that he had given up hunting altogether.

Regarding the occupational difficulty mentioned during the September 2012 VA examination, in a November 2009 VA treatment record, the Veteran stated that he would often start businesses but would eventually quit or leave after he found something that inevitably made him angry.   

The Board finds that when reasonable doubt is resolved in the Veteran's favor, such symptoms most closely approximate occupational and social impairment with deficiencies in most areas-the criteria associated with a 70 percent disability rating.  Indeed, several of the symptoms just enumerated are specifically discussed in the criteria for a 70 percent rating and were identified by the VA examiners.  Thus, resolving all doubt in his favor, the evidence reflects symptomatology and impairment that most closely approximate the criteria for a 70 percent disability rating throughout the claim period.  To that extent, the claim is granted.

On the other hand, the Veteran's symptoms have not been consistent with total occupational and social impairment such that a 100 percent disability rating is warranted.  In that regard, he has denied delusions, hallucinations, and suicidal and homicidal ideations, and VA examiners and clinicians have consistently observed him to be alert and oriented, without evidence of thought disorder or cognitive decline, and with appropriate grooming and hygiene.  Further, the Veteran has not displayed disorientation to time or place, or memory loss for names of close relatives, his prior occupations, or his own name.  Finally, the Veteran was assigned GAF scores ranging from 40 in a March 2010 VA treatment record to 70 in a May 2012 VA treatment record.  Such scores also do not suggest total occupational and social impairment. 

In determining that a 70 percent, rather than a 100 percent, disability evaluation is warranted, the Board has considered that the Veteran divorced twice prior to the claim period, and that he stated during the September 2012 VA examination that he makes his current marriage "rough."  However, the Veteran has also described a supportive relationship with his wife, including a pleasant trip visiting his wife's birthplace of Costa Rica as described in a November 2011 VA treatment record.  In addition, he reported during the September 2012 VA examination that he had effective relationships with his daughter, siblings, and father.  The Board does not find that these interactions with others are consistent with total social impairment.

The Board has also considered whether the Veteran's disability on appeal presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

The rating criteria in this case reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  Id. at 115.   In making this determination, the Board has also considered all of the Veteran's psychiatric symptomology, not just the symptoms listed in the rating criteria.  Mauerhan, 16 Vet. App. 436.  Consequently, referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115.

Additionally, a request for a total disability rating based on individual unemployability (TDIU) is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the September 2012 and May 2010 VA examinations, the Veteran reported that he had not worked since 2009.  However, in this case, the evidence does not show that the Veteran's psychiatric symptoms cause him to be presently unemployable.  Although in a November 2009 statement, the Veteran described starting businesses but quitting or leaving due to irritability, during the September 2012 and May 2010 VA examinations, the Veteran consistently reported that prior work time lost due to mental health issues was minimal.  Additionally, in May 2012 VA treatment records, the Veteran reported picking up small jobs occasionally and that the main reason he did not work was that he was the primary caretaker for his elderly father.  The Board accordingly finds that a claim for TDIU is not raised by the increased-rating issue on appeal.

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent that the Veteran's claim for an increased initial rating for PTSD with alcohol abuse is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that assigned herein.  See 38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Entitlement to Effective Dates Prior to July 9, 2010 for the Grant of Service Connection for Erectile Dysfunction and for SMC Based on Loss of Use of a Creative Organ

For the reasons that follow, the Board finds that effective dates prior to July 9, 2010 for the grant of service connection for erectile dysfunction and for SMC based on loss of use of a creative organ are not warranted.

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400.  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.  

38 U.S.C. § 5101(a) provides that "[a] specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."  For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary." 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits." 38 C.F.R. § 3.155(a).  It must "identify the benefit sought."  Id.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim for benefits, both formal and informal, and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In this case, the Veteran filed an informal claim for service connection for erectile dysfunction on July 9, 2010.

With respect to the effective dates of awards of SMC, the Board notes that claims for SMC are by definition a type of increased (i.e., "special") compensation.  Thus, claims for earlier effective dates for SMC are treated analogously to claims for earlier effective dates for increased ratings.

As stated previously, in general, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a).  An exception to this rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date otherwise, date of receipt of the claim."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this case, an August 2013 rating decision granted service connection for erectile dysfunction and SMC based on loss of use of a creative organ.  The issue of SMC based on loss of use of a creative organ was raised and granted by the RO sua sponte in its August 2013 rating decision.  Both claims were assigned effective dates of July 9, 2010-the date of claim for erectile dysfunction.

Based on the procedural history of this claim, the Board finds no support for an effective date for service connection for erectile dysfunction prior to July 9, 2010.  The date assigned by the RO was appropriate and in accordance with 38 C.F.R. § 3.400.  Although the Veteran may have demonstrated erectile dysfunction prior to July 9, 2010, VA cannot assign an effective date of an award of service connection based on the earliest medical evidence showing a causal connection to service; rather, it must assign the date that it received the application upon which service connection was eventually awarded.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Regarding the Veteran's claim for SMC, the Board emphasizes that SMC is compensation payable "in addition to the basic rate of compensation otherwise payable on the basis of degree of disability."  38 C.F.R. § 3.350(a).  It follows that SMC based on loss of use of a creative organ generally cannot precede the effective date of the grant of service connection for the underlying erectile disability.  As such, an effective date prior to July 9, 2010 for the grant of SMC for loss of use of a creative organ is not warranted.


ORDER

An initial rating of 70 percent, but no higher, for PTSD with alcohol abuse is granted, effective January 20, 2010.

Entitlement to an effective date prior to July 9, 2010 for service connection of erectile dysfunction is denied.

Entitlement to an effective date prior to July 9, 2010 for SMC based on the loss of use of a creative organ is denied.
REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claim for service connection for a sleep disorder, to include as secondary to PTSD with alcohol abuse.

In December 2014, the Veteran's representative stated that the Veteran had a current diagnosis of sleep apnea and contended that the Veteran could still be service-connected for sleep apnea even though some sleep apnea symptoms may overlap with symptoms associated with PTSD.  In support of his statement, the representative cited an April 1998 article by Youakim, et al. and a 2008 article titled "Advance for Sleep."  Additionally, the representative submitted private treatment records from Dr. Porvin.

In a July 2014 treatment record from Dr. Porvin, the Veteran stated that he wakes himself by snoring.  Additionally, the Veteran stated that his snoring disrupts his wife's sleep and that she frequently sleeps in another room.  Dr. Porvin confirmed that the Veteran had a diagnosis of obstructive sleep apnea syndrome (OSA).

A June 2014 VA treatment record states that a recent polysomnogram shows that the Veteran had mild OSA and a history of chronic insomnia.  Comparatively, a May 2014 VA treatment record stated that the Veteran did not have OSA, but rather could not sleep due a state of hyperarousal caused by PTSD and nightmares.

In April 2011 a VA examiner provided an opinion regarding the Veteran's sleep disorder.  The examiner stated that the Veteran's sleeping issues were caused by and were symptoms of the Veteran's PTSD.  The examiner concluded that the Veteran did not have a separate and distinct sleep order diagnosis.

Because the Veteran's diagnosis of OSA occurred after the April 2011 VA examiner's opinion, the examiner could not have provided an opinion fully informed of the pertinent facts regarding the Veteran's sleeping issues.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a remand to obtain a new medical opinion which considers the evidence raised after April 2011 is appropriate.
Separate from the evidence regarding the Veteran's OSA submitted after April 2011, the Veteran also seeks service connection for a sleep disorder on a secondary basis.  See 38 C.F.R. § 3.310.  Although secondary service connection may be established if the secondary condition was caused by a service-connected disability, it may also be established as a result of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition alone do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310, service connection may not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310.  Consequently, the new medical opinion obtained on remand must also address whether any sleep condition, to include OSA, was caused or aggravated by the Veteran's PTSD with alcohol abuse.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.  If no records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Send the claims file to an appropriate VA clinician for review.  If the clinician determines a new examination is needed, one should be scheduled.  Following review of the claims file, the clinician should address the following:

(a) Please identify the Veteran's present sleep disorder(s) by medical diagnosis.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep disorder, to include OSA, had its onset in service or was otherwise related to service.

(c) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD with alcohol abuse caused the Veteran's sleep disorder, to include OSA.

(d) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD with alcohol abuse aggravated the Veteran's sleep disorder, to include OSA, beyond the natural progression of the disease.

If the clinician finds that the Veteran's sleep disorder, to include OSA, has been permanently worsened beyond normal progression (aggravated) by his service-connected PTSD with alcohol abuse, the clinician should attempt to quantify the degree of aggravation beyond the baseline level of sleep disorder that is attributed to his PTSD with alcohol abuse.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* The contentions and supporting citations made by the Veteran's representative in a December 2014 statement;

* An August 2014 VA treatment record diagnosing the Veteran with a "sleep disorder associated with irritability" and where the Veteran states that he snores and gets up so much that he disturbs his wife and daughter; 

* A July 2014 treatment record from Dr. Porvin diagnosing the Veteran with OSA; 

* A June 2014 VA treatment record stating that a recent polysomnogram shows that the Veteran has mild OSA and discussing the Veteran's use of a CPAP mask; and

* A May 2014 VA treatment record stating that the Veteran suffers from PTSD and nightmares, creating a state of hyperarousal.

For all of the opinions requested above, a complete rationale must be provided.  If the clinician cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. 	After completing the requested actions, and any additional action deemed warranted, readjudicate the claim for entitlement to service connection for a sleep disorder, to include as secondary to PTSD with alcohol abuse.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


